TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00066-CR


In re Bryan P. Suhre







FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 46133, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N



Bryan P. Suhre seeks to appeal an order denying his request for post-conviction DNA
testing.  See Tex. Code Crim. Proc. Ann. art. 64.03, .05 (West Supp. 2003).  The order was entered
and signed on November 20, 2002.  The deadline for perfecting appeal was therefore December 20,
2002.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on January 2, 2003.  No extension of
time for filing notice of appeal was requested.  Tex. R. App. P. 26.3.  Under the circumstances, we
lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for
want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   February 13, 2003
Do Not Publish